DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3, 8 and 10 are objected to because of the following informalities:
In claim 1, “receiving a request for the autonomous vehicle from a mobile device” should be “receiving a request for the autonomous vehicle from [[a]] the mobile device”
In claim 1, “connection has been established; and, directing” should be “connection has been established; and[[,]] directing” (remove the comma)
In claims 3 and 10, “a visual or audible, or tactile cue” should be “a visual, [[or]] audible, or tactile cue”
In claim 8, “across an electronic network; an autonomous vehicle” should be “across an electronic network; and an autonomous vehicle”
In claim 8, “the autonomous vehicle configured to establish an electronic communication” should be “wherein the autonomous vehicle is configured to establish an electronic communication”
In claim 8, “the autonomous vehicle configured to generate an autonomous vehicle cue by the autonomous vehicle” should be “the autonomous vehicle is configured to generate an autonomous vehicle cue 
In claim 8, “the autonomous vehicle configured to direct, via the electronic communication connection,” should be “the autonomous vehicle is configured to direct, via the electronic communication connection,”
In claim 8, “corresponding to the autonomous vehicle cue; and, the mobile device configured to generate” should be “corresponding to the autonomous vehicle cue; and[[,]] the mobile device is configured to generate”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to the concept of receiving a pickup request by a vehicle and establishing communication with the vehicle once the vehicle has arrived at a pickup location. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance:
Regarding claim 1, applicant recites A method for wireless interaction between a mobile device and an autonomous vehicle comprising: 
receiving a request for the autonomous vehicle from a mobile device across an electronic network; 
establishing an electronic communication connection between the autonomous vehicle and the mobile device once the autonomous vehicle has arrived at an autonomous vehicle pickup location; 
generating an autonomous vehicle cue by the autonomous vehicle once the electronic communication connection has been established; and, 
directing the mobile device, via the electronic communication connection, to generate a mobile device cue corresponding to the autonomous vehicle cue.
The claim recites a series of steps and therefore is directed to a process, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of receiving a pickup request by a vehicle and establishing communication with the vehicle once the vehicle has arrived at a pickup location, which is an abstract idea that can be performed by mentally or manually by a first user requesting to be picked up and a second user located in the vehicle performing the pickup and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
Other than reciting the use of a mobile device, an electronic network, and an autonomous vehicle to perform the recited communications, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, the last two steps in the claim, which involve generating a cue by the autonomous vehicle and generating a cue by the mobile device, are merely directed to outputting the judicial exception. Outputting a judicial exception is insignificant extra-solution activity that does not serve to integrate an abstract idea into a practical application (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The mobile device is described in at least paragraph [00039] of applicant’s specification as merely a general purpose computer. The electronic network is described in at least paragraph [00022] as a generic wireless network as would be used with any general purpose computer. The autonomous vehicle is described in at least paragraphs [00022] and [00029] as functioning as a generic wireless receiver, using communication protocols as generic as “cellular” and “the internet”. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Regarding claim 2, applicant recites The method of claim 1 wherein the autonomous vehicle cue is a visual or audible cue.
This generically recites the form which the output takes. Nevertheless, merely outputting the judicial exception is insignificant extra-solution activity that does not integrate the judicial exception into a practical application.

Regarding claim 3, applicant recites The method of claim 1 wherein the mobile device cue is a visual or audible, or tactile cue.
This generically recites the form which the output takes. Nevertheless, merely outputting the judicial exception is insignificant extra-solution activity that does not integrate the judicial exception into a practical application.

Regarding claim 4, applicant recites The method of claim 1 wherein the mobile device cue duplicates a pattern of the autonomous vehicle cue.
However, merely outputting the judicial exception is insignificant extra-solution activity that does not integrate the judicial exception into a practical application.

Regarding claim 5, applicant recites The method of claim 1 wherein the autonomous vehicle cue and the mobile device cue operate in the form of a call and response.
However, merely outputting the judicial exception is insignificant extra-solution activity that does not integrate the judicial exception into a practical application.

Regarding claim 6, applicant recites The method of claim 1 further comprising the autonomous vehicle determining that there are other autonomous vehicles nearby and changing or increasing the autonomous vehicle cue.
However, a user within the vehicle could mentally determine that there are other autonomous vehicles located nearby. Furthermore, merely outputting the judicial exception is insignificant extra-solution activity that does not integrate the judicial exception into a practical application.

Regarding claim 7, applicant recites The method of claim 1 wherein a frequency and/or intensity of the mobile device cue changes based on a proximity between the mobile device and the autonomous vehicle.
However, merely outputting the judicial exception is insignificant extra-solution activity that does not integrate the judicial exception into a practical application.

Regarding claim 8, applicant recites A system for wireless interaction between a mobile device and an autonomous vehicle comprising: 
a mobile device configured to generate a request for the autonomous vehicle across an electronic network; 
an autonomous vehicle configured to receive the request for the autonomous vehicle from the mobile device across the electronic network; 
the autonomous vehicle configured to establish an electronic communication connection between the autonomous vehicle and the mobile device once the autonomous vehicle has arrived at an autonomous vehicle pickup location; 
the autonomous vehicle configured to generate an autonomous vehicle cue by the autonomous vehicle once the electronic communication connection has been established; 
the autonomous vehicle configured to direct, via the electronic communication connection, the mobile device to generate a mobile device cue corresponding to the autonomous vehicle cue; and, 
the mobile device configured to generate the directed mobile device cue.
The claim recites a system configured to perform series of steps and therefore is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of receiving a pickup request by a vehicle and establishing communication with the vehicle once the vehicle has arrived at a pickup location, which is an abstract idea that can be performed by mentally or manually by a first user requesting to be picked up and a second user located in the vehicle performing the pickup and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
Other than reciting the use of a mobile device, an electronic network, and an autonomous vehicle to perform the recited communications, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, the last three paragraphs in the claim, which involve generating a cue by the autonomous vehicle and generating a cue by the mobile device, are merely directed to outputting the judicial exception. Outputting a judicial exception is insignificant extra-solution activity that does not serve to integrate an abstract idea into a practical application (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The mobile device is described in at least paragraph [00039] of applicant’s specification as merely a general purpose computer. The electronic network is described in at least paragraph [00022] as a generic wireless network as would be used with any general purpose computer. The autonomous vehicle is described in at least paragraphs [00022] and [00029] as functioning as a generic wireless receiver, using communication protocols as generic as “cellular” and “the internet”. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Regarding claim 9, applicant recites The system of claim 8 wherein the autonomous vehicle cue is a visual or audible cue.
This generically recites the form which the output takes. Nevertheless, merely outputting the judicial exception is insignificant extra-solution activity that does not integrate the judicial exception into a practical application.

Regarding claim 10, applicant recites The system of claim 8 wherein the mobile device cue is a visual or audible, or tactile cue.
This generically recites the form which the output takes. Nevertheless, merely outputting the judicial exception is insignificant extra-solution activity that does not integrate the judicial exception into a practical application.

Regarding claim 11, applicant recites The system of claim 8 wherein the mobile device cue duplicates a pattern of the autonomous vehicle cue.
However, merely outputting the judicial exception is insignificant extra-solution activity that does not integrate the judicial exception into a practical application.

Regarding claim 12, applicant recites The system of claim 8 wherein the autonomous vehicle cue and the mobile device cue are configured to operate in the form of a call and response.
However, merely outputting the judicial exception is insignificant extra-solution activity that does not integrate the judicial exception into a practical application.

Regarding claim 13, applicant recites The system of claim 8 wherein the autonomous vehicle is further configured to determine that there are other autonomous vehicles nearby and change or increase the autonomous vehicle cue.
However, a user within the vehicle could mentally determine that there are other autonomous vehicles located nearby. Furthermore, merely outputting the judicial exception is insignificant extra-solution activity that does not integrate the judicial exception into a practical application.

Regarding claim 14, applicant recites The system of claim 8 wherein a frequency and/or intensity of the mobile device cue is configured to change based on a proximity between the mobile device and the autonomous vehicle.
However, merely outputting the judicial exception is insignificant extra-solution activity that does not integrate the judicial exception into a practical application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 8-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levy et al. (US 20190137290 A1), hereinafter referred to as Levy.
Regarding claim 1, Levy discloses A method for wireless interaction between a mobile device and an autonomous vehicle (See at least Fig. 2 in Levy: Levy discloses a method S200 for an interaction between an autonomous vehicle and a mobile computing device affiliated with a user [See at least Levy, 0059]) comprising: 
receiving a request for the autonomous vehicle from a mobile device across an electronic network (See at least Fig. 2 in Levy: Levy discloses that at T0 a rideshare request submitted by a user device in Block S210 is transmitted to an autonomous vehicle [See at least Levy, 0059]); 
establishing an electronic communication connection between the autonomous vehicle and the mobile device once the autonomous vehicle has arrived at an autonomous vehicle pickup location (See at least Fig. 2 in Levy: Levy discloses, at T2, following first arrival of the autonomous vehicle proximal the pickup location, setting a user arrival timer for a first duration in Block S220 and setting a depart timer for a second duration exceeding the first duration by a buffer time in Block S222; serving a state of the user arrival timer to a mobile computing device affiliated with the user in Block S230 [See at least Levy, 0059]); 
generating an autonomous vehicle cue by the autonomous vehicle (See at least Fig. 2 in Levy: Levy discloses, at the autonomous vehicle, rendering a state of the depart timer on an external display arranged on the autonomous vehicle in Block S232 [See at least Levy, 0059]. Levy discloses that Block S232 occurs after serving a state of the user arrival timer to a mobile computing device affiliated with the user in Block S230 [See at least Levy, 0059]. The sending of a timer to the mobile computing device and displaying of a timer at the vehicle may be regarded as an autonomous vehicle cue) once the electronic communication connection has been established (Levy discloses that Block S232 occurs after serving a state of the user arrival timer to a mobile computing device affiliated with the user in Block S230 [See at least Levy, 0059]); and, 
directing the mobile device, via the electronic communication connection, to generate a mobile device cue corresponding to the autonomous vehicle cue (See at least Fig. 2 in Levy: Levy discloses serving a state of the user arrival timer to a mobile computing device affiliated with the user in Block S230 [See at least Levy, 0059]. Levy further discloses that this takes the form of displaying the user arrival timer on the screen of the mobile computing device in Block S240, which corresponds to the timer on the side of the vehicle [See at least Levy, 0059]).

Regarding claim 2, Levy discloses The method of claim 1 wherein the autonomous vehicle cue is a visual or audible cue (See at least Fig. 2 in Levy: Levy discloses, at the autonomous vehicle, rendering a state of the depart timer on an external display arranged on the autonomous vehicle in Block S232 [See at least Levy, 0059]).

Regarding claim 3, Levy discloses The method of claim 1 wherein the mobile device cue is a visual (See at least Fig. 2 in Levy: Levy discloses serving a state of the user arrival timer to a mobile computing device affiliated with the user in Block S230 [See at least Levy, 0059]. Levy further discloses that this takes the form of displaying the user arrival timer on the screen of the mobile computing device in Block S240, which corresponds to the timer on the side of the vehicle [See at least Levy, 0059]) or audible, or tactile cue.

Regarding claim 5, Levy discloses The method of claim 1 wherein the autonomous vehicle cue and the mobile device cue operate in the form of a call and response (See at least Fig. 2 in Levy: Levy discloses, at the autonomous vehicle, rendering a state of the depart timer on an external display arranged on the autonomous vehicle in Block S232 [See at least Levy, 0059]. Levy discloses that Block S232 occurs after serving a state of the user arrival timer to a mobile computing device affiliated with the user in Block S230 [See at least Levy, 0059]. The sending of a timer to the mobile computing device and displaying of a timer at the vehicle may be regarded as an autonomous vehicle cue. Levy further discloses that, after receiving the state of the user arrival timer at the mobile computing device, the mobile computing device displays the user arrival timer on the screen of the mobile computing device in Block S240, which corresponds to the timer on the side of the vehicle [See at least Levy, 0059]. The sending of the timer to the mobile computing device and the consequent displaying of the timer at the mobile computing device may be regarded as a call and response).

Regarding claim 8, Levy discloses A system for wireless interaction between a mobile device and an autonomous vehicle (See at least Fig. 2 in Levy: Levy discloses an interaction between an autonomous vehicle and a mobile computing device affiliated with a user [See at least Levy, 0059]) comprising: 
a mobile device configured to generate a request for the autonomous vehicle across an electronic network (See at least Fig. 2 in Levy: Levy discloses that at T0 a rideshare request submitted by a user device in Block S210 is transmitted to an autonomous vehicle [See at least Levy, 0059]); 
an autonomous vehicle configured to receive the request for the autonomous vehicle from the mobile device across the electronic network (See at least Fig. 2 in Levy: Levy discloses that at T0 a rideshare request submitted by a user device in Block S210 is transmitted to an autonomous vehicle [See at least Levy, 0059]); 
the autonomous vehicle configured (See at least Fig. 2 in Levy: Levy discloses that the method S200 is executed by the autonomous vehicle [See at least Levy, 0062]) to establish an electronic communication connection between the autonomous vehicle and the mobile device once the autonomous vehicle has arrived at an autonomous vehicle pickup location (See at least Fig. 2 in Levy: Levy discloses, at T2, following first arrival of the autonomous vehicle proximal the pickup location, setting a user arrival timer for a first duration in Block S220 and setting a depart timer for a second duration exceeding the first duration by a buffer time in Block S222; serving a state of the user arrival timer to a mobile computing device affiliated with the user in Block S230 [See at least Levy, 0059]); 
the autonomous vehicle configured to generate an autonomous vehicle cue by the autonomous vehicle (See at least Fig. 2 in Levy: Levy discloses, at the autonomous vehicle, rendering a state of the depart timer on an external display arranged on the autonomous vehicle in Block S232 [See at least Levy, 0059]. Levy discloses that Block S232 occurs after serving a state of the user arrival timer to a mobile computing device affiliated with the user in Block S230 [See at least Levy, 0059]. The sending of a timer to the mobile computing device and displaying of a timer at the vehicle may be regarded as an autonomous vehicle cue) once the electronic communication connection has been established (Levy discloses that Block S232 occurs after serving a state of the user arrival timer to a mobile computing device affiliated with the user in Block S230 [See at least Levy, 0059]); 
the autonomous vehicle configured to direct, via the electronic communication connection, the mobile device to generate a mobile device cue corresponding to the autonomous vehicle cue (See at least Fig. 2 in Levy: Levy discloses serving a state of the user arrival timer to a mobile computing device affiliated with the user in Block S230 [See at least Levy, 0059]. Levy further discloses that this takes the form of displaying the user arrival timer on the screen of the mobile computing device in Block S240, which corresponds to the timer on the side of the vehicle [See at least Levy, 0059]); and, 
the mobile device configured to generate the directed mobile device cue (See at least Fig. 2 in Levy: Levy discloses that the mobile computing device displays the user arrival timer on its screen in Block S240 [See at least Levy, 0059]).

Regarding claim 9, Levy discloses The system of claim 8 wherein the autonomous vehicle cue is a visual or audible cue (See at least Fig. 2 in Levy: Levy discloses, at the autonomous vehicle, rendering a state of the depart timer on an external display arranged on the autonomous vehicle in Block S232 [See at least Levy, 0059]).

Regarding claim 10, applicant recites The system of claim 8 wherein the mobile device cue is a visual (See at least Fig. 2 in Levy: Levy discloses serving a state of the user arrival timer to a mobile computing device affiliated with the user in Block S230 [See at least Levy, 0059]. Levy further discloses that this takes the form of displaying the user arrival timer on the screen of the mobile computing device in Block S240, which corresponds to the timer on the side of the vehicle [See at least Levy, 0059]) or audible, or tactile cue.

Regarding claim 12, Levy discloses The system of claim 8 wherein the autonomous vehicle cue and the mobile device cue are configured to operate in the form of a call and response (See at least Fig. 2 in Levy: Levy discloses, at the autonomous vehicle, rendering a state of the depart timer on an external display arranged on the autonomous vehicle in Block S232 [See at least Levy, 0059]. Levy discloses that Block S232 occurs after serving a state of the user arrival timer to a mobile computing device affiliated with the user in Block S230 [See at least Levy, 0059]. The sending of a timer to the mobile computing device and displaying of a timer at the vehicle may be regarded as an autonomous vehicle cue. Levy further discloses that, after receiving the state of the user arrival timer at the mobile computing device, the mobile computing device displays the user arrival timer on the screen of the mobile computing device in Block S240, which corresponds to the timer on the side of the vehicle [See at least Levy, 0059]. The sending of the timer to the mobile computing device and the consequent displaying of the timer at the mobile computing device may be regarded as a call and response).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Levy et al. (US 20190137290 A1) in view of Shmueli Friedland et al. (US 20180354411 A1), hereinafter referred to as Shmueli.
Regarding claim 4, Levy discloses The method of claim 1.
However, Levy does not explicitly disclose the method wherein the mobile device cue duplicates a pattern of the autonomous vehicle cue.
However, Shmueli does teach a method for interacting between a mobile device and an autonomous vehicle wherein the mobile device cue duplicates a pattern of the autonomous vehicle cue (See at least Fig. 1 in Shmueli: Shmueli teaches that passenger management system 100 is incorporated into the autonomous vehicle 10 [See at least Shmueli, 0023]. Shmueli further teaches that, during pickup of a user by the autonomous vehicle, if other autonomous vehicles with recognition indicators are present (e.g., a taxi line), each autonomous vehicle may use a unique recognition indicator, so that the LED lighting system along the top of each autonomous vehicle may use different colors or lighting patterns to make recognition of the individual vehicle easier [See at least Shmueli, 0055]. Shmueli further teaches that the passenger is notified of the unique recognition indicator by the passenger management system [See at least Shmueli, 0056]. Shmueli further teaches that the notification to the passenger takes the form of a notification on the passenger’s phone, so that the passenger can identify the vehicle at a short distance [See at least Shmueli, 0050-0051]). Both Shmueli and Levy teach methods for picking up a user by an autonomous vehicle which has a lighting display mounted on it. However, only Shmueli explicitly teaches where the lighting pattern of display may be duplicated onto the user’s phone by the vehicle’s passenger management system.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the autonomous vehicle of Levy so that it also displays a distinct lighting pattern on its exterior which it sends to the user’s phone using its passenger management system, and to modify the phone of Levy so that it notifies the user of receiving this lighting pattern, as in Shmueli. Doing so improves convenience for the user by allowing the user to easily identify the autonomous vehicle by matching up the lighting pattern displayed on their phone to the lighting pattern displayed on the vehicle.

Regarding claim 11, Levy discloses The system of claim 8.
However, Levy does not explicitly disclose the system wherein the mobile device cue duplicates a pattern of the autonomous vehicle cue.
However, Shmueli does teach a method for interacting between a mobile device and an autonomous vehicle wherein the mobile device cue duplicates a pattern of the autonomous vehicle cue (See at least Fig. 1 in Shmueli: Shmueli teaches that passenger management system 100 is incorporated into the autonomous vehicle 10 [See at least Shmueli, 0023]. Shmueli further teaches that, during pickup of a user by the autonomous vehicle, if other autonomous vehicles with recognition indicators are present (e.g., a taxi line), each autonomous vehicle may use a unique recognition indicator, so that the LED lighting system along the top of each autonomous vehicle may use different colors or lighting patterns to make recognition of the individual vehicle easier [See at least Shmueli, 0055]. Shmueli further teaches that the passenger is notified of the unique recognition indicator by the passenger management system [See at least Shmueli, 0056]. Shmueli further teaches that the notification to the passenger takes the form of a notification on the passenger’s phone, so that the passenger can identify the vehicle at a short distance [See at least Shmueli, 0050-0051]). Both Shmueli and Levy teach methods for picking up a user by an autonomous vehicle which has a lighting display mounted on it. However, only Shmueli explicitly teaches where the lighting pattern of display may be duplicated onto the user’s phone by the vehicle’s passenger management system.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the autonomous vehicle of Levy so that it also displays a distinct lighting pattern on its exterior which it sends to the user’s phone using its passenger management system, and to modify the phone of Levy so that it notifies the user of receiving this lighting pattern, as in Shmueli. Doing so improves convenience for the user by allowing the user to easily identify the autonomous vehicle by matching up the lighting pattern displayed on their phone to the lighting pattern displayed on the vehicle.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Levy et al. (US 20190137290 A1) in view of Blanc-Paques et al. (US 20190318159 A1), hereinafter referred to as Blanc.
Regarding claim 6, Levy discloses The method of claim 1 further comprising changing or increasing the autonomous vehicle cue (See at least Fig. 2 in Levy: Levy discloses that the autonomous vehicle sets a depart timer in Block S222 and renders a state of the depart timer on an external display arranged on the autonomous vehicle in Block S232 [See at least Levy, 0059]. Levy discloses in the figure itself that the depart timer is set to 1:30, but the displayed time is 1:27. Levy further discloses that the depart timer is rendered on an external display on the autonomous vehicle in order to inform other vehicle operators, cyclists, and pedestrians, etc. nearby of the maximum duration that the autonomous vehicle intends to remain in its current location [See at least Levy, 0062]. It will therefore be appreciated that the displayed depart timer is dynamic and counts down, and therefore may be regarded as a “changing” autonomous vehicle cue).
However, Levy does not explicitly teach the method further comprising the autonomous vehicle determining that there are other autonomous vehicles nearby.
However, Blanc does teach a method for matching a user with an autonomous vehicle further comprising the autonomous vehicle determining that there are other autonomous vehicles nearby (Blanc discloses that an autonomous vehicle determines whether a human approaching next to it is a second user assigned to a second autonomous vehicle waiting nearby or currently en route to a pickup location nearby [See at least Blanc, 0063]). Both Blanc and Levy teach methods for matching a user to an autonomous pickup vehicle. However, only Blanc explicitly teaches where the autonomous pickup vehicle may determine that there are other vehicles nearby, and determine if the user in question is assigned to them.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the autonomous pickup vehicle of Levy to also determine that there are other vehicles nearby, and determine if the user in question is assigned to them, as in Blanc. Doing so improves safety and convenience for the user by allowing the autonomous pickup vehicle to help the user locate the correct autonomous pickup vehicle for them (With regard to this reasoning, see at least [Blanc, 0064]).

Regarding claim 13, Levy discloses The system of claim 8 wherein the autonomous vehicle is further configured to change or increase the autonomous vehicle cue (See at least Fig. 2 in Levy: Levy discloses that the autonomous vehicle sets a depart timer in Block S222 and renders a state of the depart timer on an external display arranged on the autonomous vehicle in Block S232 [See at least Levy, 0059]. Levy discloses in the figure itself that the depart timer is set to 1:30, but the displayed time is 1:27. Levy further discloses that the depart timer is rendered on an external display on the autonomous vehicle in order to inform other vehicle operators, cyclists, and pedestrians, etc. nearby of the maximum duration that the autonomous vehicle intends to remain in its current location [See at least Levy, 0062]. It will therefore be appreciated that the displayed depart timer is dynamic and counts down, and therefore may be regarded as a “changing” autonomous vehicle cue).
However, Levy does not explicitly teach the system wherein the autonomous vehicle is further configured to determine that there are other autonomous vehicles nearby.
However, Blanc does teach a method for matching a user with an autonomous vehicle wherein the autonomous vehicle is further configured to determine that there are other autonomous vehicles nearby (Blanc discloses that an autonomous vehicle determines whether a human approaching next to it is a second user assigned to a second autonomous vehicle waiting nearby or currently en route to a pickup location nearby [See at least Blanc, 0063]). Both Blanc and Levy teach methods for matching a user to an autonomous pickup vehicle. However, only Blanc explicitly teaches where the autonomous pickup vehicle may determine that there are other vehicles nearby, and determine if the user in question is assigned to them.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the autonomous pickup vehicle of Levy to also determine that there are other vehicles nearby, and determine if the user in question is assigned to them, as in Blanc. Doing so improves safety and convenience for the user by allowing the autonomous pickup vehicle to help the user locate the correct autonomous pickup vehicle for them (With regard to this reasoning, see at least [Blanc, 0064]).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Levy et al. (US 20190137290 A1) in view of Kenney et al. (US 20200151916 A1), hereinafter referred to as Kenney.
Regarding claim 7, Levy discloses The method of claim 1.
However, Levy does not explicitly teach the method wherein a frequency and/or intensity of the mobile device cue changes based on a proximity between the mobile device and the autonomous vehicle.
However, Kenney does teach a method for interacting between a mobile device and an autonomous vehicle wherein a frequency and/or intensity of the mobile device cue changes based on a proximity between the mobile device and the autonomous vehicle (Kenney teaches that a camera of the user’s smartphone captures image data and a display of the smartphone depicts a real-time real-life image of the ride share passenger's environment, where the smartphone is modified by the ride share assistant to highlight the location of the ride share vehicle within the environment and the image is updated in real time or near real time as objects in the environment move or an orientation of the smartphone changes (e.g., the ride share passenger's hand moves) [See at least Kenney, 0006]. The corresponding increase in size of the vehicle in the image frame may broadly be regarded as an increase in intensity). Both Kenney and Levy teach methods for displaying a cue corresponding to an autonomous vehicle which a user wishes to approach on a user device. However, only Kenney explicitly teaches that the displaying of the cue may further include displaying a location of the target autonomous vehicle which updates in real-time as the location of the device (i.e., the distance from the device to the autonomous vehicle) changes.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the displaying of the cue of Levy so that the displaying of the cue may further include displaying a location of the target autonomous vehicle which updates in real-time as the location of the device (i.e., the distance from the device to the autonomous vehicle) changes, as in Kenney. Doing so improves convenience for the user by helping the user locate the target autonomous vehicle.

Regarding claim 14, Levy discloses The system of claim 8.
However, Levy does not explicitly disclose the system wherein a frequency and/or intensity of the mobile device cue is configured to change based on a proximity between the mobile device and the autonomous vehicle.
However, Kenney does teach a method for interacting between a mobile device and an autonomous vehicle wherein a frequency and/or intensity of the mobile device cue is configured to change based on a proximity between the mobile device and the autonomous vehicle (Kenney teaches that a camera of the user’s smartphone captures image data and a display of the smartphone depicts a real-time real-life image of the ride share passenger's environment, where the smartphone is modified by the ride share assistant to highlight the location of the ride share vehicle within the environment and the image is updated in real time or near real time as objects in the environment move or an orientation of the smartphone changes (e.g., the ride share passenger's hand moves) [See at least Kenney, 0006]. The corresponding increase in size of the vehicle in the image frame may broadly be regarded as an increase in intensity). Both Kenney and Levy teach methods for displaying a cue corresponding to an autonomous vehicle which a user wishes to approach on a user device. However, only Kenney explicitly teaches that the displaying of the cue may further include displaying a location of the target autonomous vehicle which updates in real-time as the location of the device (i.e., the distance from the device to the autonomous vehicle) changes.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the displaying of the cue of Levy so that the displaying of the cue may further include displaying a location of the target autonomous vehicle which updates in real-time as the location of the device (i.e., the distance from the device to the autonomous vehicle) changes, as in Kenney. Doing so improves convenience for the user by helping the user locate the target autonomous vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.T.A./Examiner, Art Unit 3668                                                                                                                                                                                                        /YAZAN A SOOFI/Primary Examiner, Art Unit 3668